Citation Nr: 0903288	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from May 1942 to August 
1945; he died in March 1988.  The appellant claims as the 
surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in March 1988, at the age of 83.  The 
immediate cause of death was reported as cardiovascular 
disease due to atherosclerosis.  No other significant 
condition contributing to death was reported on the death 
certificate.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was in effect for arthritis, lumbar spine, both sacroiliacs 
and both hips, rated as 10 percent disabling.  

3.  The veteran's cardiovascular disease was not manifested 
in service or in the first post service year, and is not 
shown to have been related to any injury or disease incurred 
in service.  

4.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in June 2005, August 2005, and November 2005 
from the RO to the appellant which was issued prior to the RO 
decision in January 2006.  That letter informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
August 2006 SOC provided the appellant with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The first two notice 
elements listed in Hupp were not provided in the VCAA letter 
noted above that were issued to the appellant.  In Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.  

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant reflect that 
any defect was cured by actual knowledge on the part of the 
claimant of what was needed to substantiate the claim.  
Moreover, as noted below, the record reflects that VA has 
obtained all relevant evidence.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
the cause of the veteran's death, given that she has been 
provided all the criteria necessary for establishing service 
connection, we find that there has been essential fairness.  


II.  Factual Background.

The record indicates that the veteran served on active duty 
from May 1942 to August 1945; he died in March 1988.  

The record reflects that the veteran died in March 1988, at 
the age of 83.  The immediate cause of death was reported as 
cardiovascular disease due to atherosclerosis.  No other 
significant condition contributing to death was reported on 
the death certificate.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for arthritis, lumbar spine, both sacroiliacs and both 
hips, rated as 10 percent disabling.  

The service medical records are negative for any complaints, 
diagnosis of or treatment for a cardiovascular disease.  At 
the time of the enlistment examination in May 1942, the 
cardiovascular system was reported as normal.  X-ray study of 
the heart was also reported to be normal.  On the occasion of 
his separation examination in August 1945, clinical 
evaluation of the cardiovascular system was normal.  

Post service medical records, dated from July 1957 through 
August 1969, were negative for any complaints or findings of 
a cardiovascular disease or atherosclerosis.  On the occasion 
of a VA examination in October 1984, a chest x-ray revealed 
atheromatous changes of the thoracic aorta; the rest of the 
chest structures was otherwise unremarkable.  The pertinent 
diagnoses were atherosclerosis, generalized, and 
hypertension.  

Received in April 1988 was a certificate of death, which 
lists the immediate cause of death as cardiovascular disease 
due to atherosclerosis.  Also received in April 1988 was the 
report of a VA examination, conducted in February 1988.  At 
that time, an x-ray study of the chest showed 
arteriosclerosis of thoratic aorta.  The pertinent diagnoses 
were generalized arteriosclerosis, hypertensive, and 
arteriosclerotic heart disease.  

The appellant's claim for DIC benefits (VA Form 21-534) was 
received in June 2005.  In a statement dated in September 
2005, the appellant indicated that the veteran was not a 
former prisoner of war (POW).  


III.  Legal Analysis-S/C for Cause of the Veteran's Death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Certain conditions, such as arteriosclerosis and 
cardiovascular disease, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2008).  

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2008).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4) (2008); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007).  

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  The service medical 
records are negative for any complaints, diagnosis of or 
treatment for a cardiovascular disease.  Rather, at 
separation, the cardiovascular system was normal.  Moreover, 
there is no indication of any cardiovascular disease within 
one year after service.  Significantly, the post service 
medical records show that a cardiovascular disease was first 
diagnosed in October 1984, approximately 39 years after the 
veteran's discharge from service.  The Federal Circuit Court 
has held that a lapse of many years after the events in 
question during service and the initial manifestation of 
symptoms after service is probative evidence to be considered 
in deciding a service-connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there 
is no basis to award service connection based on chronicity 
in service or continuous symptoms thereafter.  38 C.F.R. 
§ 3.303(b).  In addition, the presumption of in-service 
incurrence for a cardiovascular disease seen within one year 
of service is not for application.  38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3).  

Moreover, the Board finds that the record does not contain 
competent evidence to establish a nexus, or link, between the 
underlying cause of death, cardiovascular disease and 
atherosclerosis, and the veteran's active service.  

In this case, it is not disputed that the veteran was 
service-connected for arthritis in the lumbar spine, both 
sacroiliacs and both hips.  However, there is no competent 
opinion that establishes that the veteran's death from 
cardiovascular disease due to atherosclerosis was related to 
any of the veteran's service-connected disabilities.  In 
addition, there is no competent evidence that any of the 
veteran's service-connected disabilities contributed 
substantially or materially to death, or combined to cause 
death, or aided or lent assistance to the production of his 
death.  Consequently, service connection for the cause of the 
veteran's death is not warranted.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  While we 
acknowledge the appellant's opinion, as a layperson, she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here, the 
appellant has failed to submit competent evidence to provide 
a nexus between any in-service injury or disease and the 
condition that caused and contributed to cause the veteran's 
death.  At this time, there is no competent evidence of the 
fatal disease processes during service, there is no competent 
evidence of the fatal disease processes within one year of 
separation and there is no competent evidence relating the 
processes to service or any service-connected disability.  
Although the veteran may have engaged in combat, there is no 
competent evidence linking the fatal process to combat.  38 
U.S.C.A. § 1154.  In any event, the Board must find that the 
appellant's statements and evidence are outweighed by the 
service and post-service medical record, which the Board 
finds clearly provides evidence against this claim, 
indicating that death was caused by a disability that began 
many years after service with no connection to service.  

The appellant has referenced POW status and POW presumptive 
laws.  However, it is not clear that she is claiming that the 
veteran was a POW.  Regardless, we find that he was not a 
POW.  The service records do not reflect POW status.  In 
addition, the veteran never reported POW status during his 
lifetime.  We also find it telling that in an August 1957 VA 
Form 1-9, the veteran provided details as to his locations 
and units, but he did not report that he was a POW.  
Consequently, the negative service records and the veteran's 
silence establish that he was not a POW; we also note that, 
in September 2005, the appellant reported that the veteran 
had not been a POW.  

Given the above, there is no evidence of a nexus between the 
veteran's service connected arthritis and his cardiovascular 
disease, nor is there competent evidence showing that the 
fatal disease processes were related to any incidence of 
service.  Therefore, the preponderance of the evidence is 
against service connection for cause of death.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


